___________

                                    No. 96-1568
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *    Appeal from the United States
                                         *    District Court for the
     v.                                  *    District of Nebraska.
                                         *        [UNPUBLISHED]
William Haney,                           *
                                         *
              Appellant.                 *
                                    ___________

                      Submitted:    September 10, 1996

                           Filed:   October 9, 1996
                                    ___________

Before WOLLMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and
      HANSEN, Circuit Judge.
                               ___________

PER CURIAM.


     William Haney appeals from the district court's1 denial of his motion
to suppress.     We affirm.


                                        I.


     On December 11, 1994, Officer Langston Farrish was working as a
security guard at a grocery store in Omaha.        He attempted to speak to a
woman at the store who was visibly upset, but she refused.     When the woman
entered the store for a fourth time, she approached Farrish and identified
herself as Vicki Romano.      She told Farrish that she had been kidnapped by
the man in her car, later identified as Haney, and that he was a convicted
felon and had a gun.




       1
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska, adopting the report and
recommendation of the Honorable Kathleen A. Jaudzemis, United
States Magistrate Judge for the District of Nebraska.
     Farrish asked Haney to step out of the car and, concerned that Haney
had a gun, conducted a pat-down search of him.    No weapons were found, and
Farrish asked Haney to leave.    Haney took his bags out of the car and began
walking.   When Ms. Romano's car wouldn't start, Farrish discovered that
some parts had been taken from the car.


     Farrish began to pursue Haney because of Ms. Romano's repeated
assertions that Haney had a gun and because he believed that Haney had
taken the parts from the car.    Haney attempted to flee.   When Farrish told
Haney to stop, Haney turned towards him.    Farrish then saw a chrome object,
which he believed was a gun.    Farrish drew his weapon and ordered Haney to
lay on the ground.   When Haney refused to do so, Farrish threw him to the
ground and handcuffed him.    Farrish then removed a chrome revolver from the
pocket of Haney's jacket.


     As Farrish was calling for help, Haney jumped up and ran into the
home of his neighbor, Jack Cronin.    Farrish knocked on the door of Cronin's
residence and asked if Haney was inside.       Cronin said that he was not.
After two witnesses said they saw Haney go into Cronin's residence, Farrish
again asked Cronin if Haney was inside and informed Cronin that it was a
crime to harbor a fugitive.     Cronin allowed Farrish to enter and indicated
that Haney was upstairs.     Haney was ultimately found hiding in the attic.


     Haney was indicted as a felon in possession of a firearm, a violation
of 18 U.S.C. § 922(g).   Following the district court's denial of his motion
to supress evidence, Haney pleaded guilty, reserving the right to appeal
the denial.


                                      II.


     We agree with the district court that at the time of the pat-down
search Farrish was possessed of specific, articulable facts




                                      -2-
that would lead a reasonable person to believe that Haney was armed and
that it was necessary to search him for a weapon.        Terry v. Ohio, 392 U.S.
1, 21 (1968).   Furthermore, by the time Haney was restrained and arrested,
Farrish had probable cause to believe that Haney was engaged in criminal
activity.


      Haney contends that the district court erred in holding that he did
not   have   standing   to    challenge   the   warrantless   search   of   Cronin's
residence.    We conclude, however, that the district court's finding that
Haney was neither a resident of nor an overnight guest in Cronin's home is
not clearly erroneous.       Haney thus had no legitimate expectation of privacy
in nor standing to challenge the search of Cronin's home, making it
unnecessary for us to consider his additional contention that the district
court erred in finding that Cronin voluntarily consented to the search.


      The judgment is affirmed.


      A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-